      Case 1:19-cr-00502-DLC Document 26 Filed 07/13/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :             19cr502 (DLC)
                                         :
 JEFREY SANCHEZ-REYES,                   :                 ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The defendant having informed the Court on June 15, 2020

that he does not consent to proceed to be sentenced via

videoconference, it is hereby

     ORDERED that the sentencing scheduled for July 17, 2020 is

adjourned to Friday, July 24, 2020 at 12:00 p.m. to occur in

person in Courtroom 18B, 500 Pearl Street.

     IT IS FURTHER ORDERED that all individuals seeking entry to

500 Pearl Street must complete a questionnaire and have their

temperature taken before being allowed entry into the

courthouse.   To gain entry to 500 Pearl Street, follow the

instructions provided here:

https://nysd.uscourts.gov/sites/default/files/2020-

07/SDNY%20Screening%20Instructions.pdf.

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.         Individuals
         Case 1:19-cr-00502-DLC Document 26 Filed 07/13/20 Page 2 of 2



also much wear face masks at all times in the courthouse unless

the Court authorizes their removal.

     IT IS FURTHER ORDERED that defense counsel must advise the

Court by Friday, July 17, 2020, if there is an expectation that

more than ten spectators will attend the sentencing.            The

parties must advise the Court by the same date if there is an

expectation that more than three individuals will be seated at

counsel’s tables.



Dated:      New York, New York
            July 13, 2020
                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
